In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00036-CV
                              __________________

 RIVER PLANTATION COMMUNITY IMPROVEMENT ASSOCIATION,
                       Appellant

                                        V.

    RIVER PLANTATION PROPERTIES LLC AND PREISLER GOLF
                 PROPERTIES LLC, Appellees

__________________________________________________________________

               On Appeal from the 284th District Court
                     Montgomery County, Texas
                   Trial Cause No. 17-07-08266-CV
__________________________________________________________________

                                    OPINION

      An ancient philosopher once said: “[N]othing is permanent except change.” 1

This case is about change, and the effort by a property owners’ association to stop

it. The property owners’ association, River Plantation Community Improvement



      1
       https://www.brainyquote.com/quotes/heraclitus_165537 (last checked April
7, 2022).
                                      1
Association, sued and lost in a summary-judgment proceeding its quest to prevent

property, formerly used as a golf course, from being developed into single-family

residential housing. So, although we too are golfers, we too must follow Texas law

that places every property owner on constructive notice of every recital in every

document in the instruments that are in their chains of title. For the reason explained

below, the trial court did not err in refusing the Association’s request asking the

court to declare the defendants’ property permanently restricted to a recreational use

like golf.

                                     Background

       The dispute arose over three large tracts of property in the River Plantation

subdivision in Montgomery County. The Association sued and claimed the tracts

owned by River Plantation Properties LLC (Properties) and Preisler Golf Properties

LLC (Preisler)—tracts containing three nine-hole golf courses known as the

Augusta, Biloxi, and Charleston courses—are burdened by an implied-negative-

reciprocal easement. In layman’s terms, this easement—when the facts show it

exists—restricts a developer from using the property the developer owns in the

subdivision in ways inconsistent with the uniform plan the developer created for the

subdivision. After the Association sued, Properties and later Preisler moved for

summary judgment, asserting that as a matter of law no implied-negative-reciprocal

easement exists burdening or restricting the manner they may use the property they
                                          2
own that lies in areas designated on plat maps for the subdivision section as

Reserves.

      To meet their summary-judgment burden, Properties and Preisler relied on the

plat maps, deeds and restrictions filed of record in the official property records of

Montgomery Country for the River Plantation subdivision. The summary-judgment

evidence they attached to their motions proves that in 1963, River Plantation

Development Company, Inc. (RP Development) filed the initial plat for the first of

several sections of the subdivision, which has grown over the past fifty years into

multiple platted sections of the River Plantation subdivision. Over the next several

decades, Walter M. Mischer Co. (Mischer) filed other plat maps for other sections

of River Planation. 2 All the recorded maps the developers filed show large areas of

the subdivision were planned for use as single-family residential lots. That said, the

maps in five sections of the River Plantation subdivision show areas marked on the

maps filed by RP Development and Mischer as “Reserves.” The deeds through

which RP Development and Mischer acquired their interests in the property now at

issue (tracts now owned by Properties and Preisler) are also in the summary

judgment and appellate record. Nothing in the deeds or the maps filed of record



      2
        Mischer bought the land it owned in the subdivision from RP Development
in 1966, with RP Development retaining a section of River Planation while also
retaining a portion of the Reserves.
                                        3
include language to indicate the areas identified as Reserves are restricted to any

particular category of use, such as recreation, or for any specific use, like golf.

      Over the years that RP Development and Mischer owned and used the

Reserves, they used the Reserves to build a clubhouse, three nine-hole golf courses,

and tennis courts. 3 In the past, the golf course operations in the subdivision consisted

of three nine-hole courses, the Augusta, the Biloxi, and the Charleston courses. But

in 2018, the Charleston course was closed. Now, the operations of the golf courses

involve the Augusta and the Biloxi courses and the clubhouse. 4

      Upon learning Properties was planning to sell the Charleston course to a

developer who was planning to repurpose the course to build single-family

residences, the Association sued Properties and asked the trial court to issue a

declaratory judgment. In the suit, the Association alleged that RP Development and

Mischer, who developed the subdivision, created the subdivision using a common

plan and scheme designed to enhance the subdivision’s value, beauty, and design of

the subdivision for the mutual benefit of the developers and those who bought lots

there. According to the Association, a restriction limiting the Reserves to golf should



      3
          It is not clear from the summary-judgment record about which entity, RP
Development or Mischer, built the clubhouse, the tennis courts, the swimming pool,
or the order in which the three nine-hole golf courses were built.
        4
          The record does not show whether the tennis courts and swimming pool are
still being operated somewhere in the area designated on the plat maps as Reserves.
                                          4
be implied as to the Reserves because: (1) many homeowners had purchased homes

in the subdivision after being told the subdivision offered a country-club lifestyle;

(2) one section in the subdivision has around sixty lots labeled on maps as “golf

course lots;” (3) two sections in the subdivision have several lots with setback

restrictions consistent with the restrictions like those appliable to “golf course lots;”

and (4) in 1977, Plantation Management Company, acquired an area of the Reserves

that covered most and possibly all of the Charleston course from RP Development.

After acquiring part of the Reserves, Plantation Management filed a declaration of

restrictions as to the portion of the Reserves it acquired that restricted its right to use

the property to “the operation of golf and tennis facilities and ancillary uses related

thereto” for eleven years. 5

      In the suit, the Association asked the trial court to declare an implied-negative-

reciprocal easement exists on the current owners of the areas historically used in the

subdivision for golf because the original developers of the subdivision had employed

a common plan and scheme when developing and selling the lots they platted in the

subdivision. The Association asked the trial court to permanently restrict Properties


      5
       The deed from RP Development to River Plantation Management contains a
reverter clause that restricts River Plantation Management’s right to use the property,
the Reserves, to the restrictions consistent with the ones we have quoted above. No
one argues that RP Development exercised the reverter clause in the deed used to
assign the property to River Planation Management. Moreover, the reverter clause
expired in 1988, more than three decades before the Association filed this suit.
                                             5
from developing or using the golf courses in River Planation from being used in any

manner inconsistent with golf.

      In January 2019, the Association amended its petition and named Preisler Golf

Properties LLC as a defendant. In the amended petition, the Association alleged that

Preisler owns the Augusta and Biloxi courses and the clubhouse. The Association

alleged that Preisler disputes “there is any implied restriction on the land such that

its use could be converted to non-golf course use at any time or sold to a buyer who

would have no intention to use the land as a golf course and instead would use the

land for any purpose.” The amended petition asked the trial court to declare an

implied-negative-reciprocal easement exists, restricting Properties and Preisler from

using the golf courses in a manner inconsistent with golf “and related amenities such

as the country club.”

      In March 2019, Properties filed a traditional motion for summary judgment

on the Association’s declaratory judgment claims. 6 In its motion, Properties traced

the history of River Plantation, the history of the golf courses, and tied those histories

to the legal instruments filed of record in Montgomery County. Based on the

information in Montgomery County’s official property records, Properties argued


      6
       The motion we discuss in the appeal is Properties’ amended motion, but the
amended motion is the live motion at issue in the appeal. The record shows that
Properties moved for summary judgment nearly eighteen months before filing the
amended motion, but that motion was never heard.
                                       6
no restrictions exist on the rights Properties has to repurpose the Charleston course

or sell the tract it owns in the Reserves so that a developer may subdivide the tract

into lots and build single-family residences there. Properties attached around 250

pages of records consisting of deeds, plat maps and restrictions of record on file in

Montgomery County pertaining to the River Planation subdivision to support its

motion.

      In the response to the motion, the Association relied on the same records to

argue that when RP Development and Mischer created River Plantation they had

created a uniform plan of development by subdividing the lots to create a country-

club lifestyle for the mutual benefit of the developers and for those who bought lots

and built homes in the River Plantation subdivision. To support its claim asking the

court to declare that an implied-negative-reciprocal easement existed on the

Reserves, the Association pointed to (1) the plat maps and restrictions of record,

noting the references in the maps and restrictions that refer to a “golf course,” “golf

course lots,” and plat maps, which the Association argues depicts fairways, tee boxes

and greens; (2) summary-judgment evidence consisting of marketing and advertising

materials, dated in the late ‘60s and early 70’s that marketed the subdivision as a

golf-course and country-club community; and (3) an affidavit from George D.

Gordon, a resident of River Plantation who bought his home in 1974. In the affidavit,

Gordon swore he relied on representations by his realtor that the subdivision would
                                        7
be a “golf course community or subdivision” when he was deciding to buy the home.

According to Gordon, he would not have bought the home had he known the

developers were not obligated to continue using their tracts for golf.

      In May 2019, the trial court signed an interlocutory order and ruled that, as a

matter of law, no implied-negative-reciprocal easement existed requiring Properties

to use the tracts it owns in River Planation in the Reserves as a golf course, country

club, or for a recreational use. Less than two weeks later, the trial court amended its

interlocutory summary-judgment order after determining its earlier order

inadvertently included land Properties had sold and no longer owned—that is, land

owned by Preisler since July 2018. The trial court vacated its earlier interlocutory

summary-judgment order and signed an another one, which grants Properties’

motion for summary judgment “ONLY AS TO [PLANTATION’S] REMAINING

LAND.” 7 The interlocutory order declares Plantation is free to use its remaining land

“free of any use restriction or encumbrance by way of an implied-negative-

reciprocal easement that limits the use of the said property as a golf course, country

club, recreational area, or in any other manner.”



      7
        As we understand the amended order, the remaining land is the area in River
Planation formerly used as the nine-hole Charleston course. It need not be said that
when it comes to land, the better practice would be for a court’s orders to describe
the property affected by the order more clearly than the description used in the
interlocutory order.
                                         8
      Just three weeks later, Preisler filed its own traditional motion for summary

judgment. Much like Properties, Preisler asked the trial court to declare “its property

is not subject to any restrictions in favor of the Association, its members or the

public.” Preisler used the same evidence the Association used to support its motion

for summary judgment, meaning the same deeds and plats filed of record for the

subdivision , which trace the history of the subdivision and the golf courses that are

in it. Along with the certified copies of the property records for the subdivision,

Preisler supported its motion with an affidavit from David Preisler. David Preisler

swore that in July 2018, Preisler acquired the Augusta course, the Biloxi course, and

the clubhouse from Properties by special warranty deed.

      In June 2019, the trial court conducted a hearing on Preisler’s motion and then

granted Preisler’s motion for summary judgment. Once again, the trial court found

that no implied-negative-reciprocal easement existed on the property owned by

Preisler in the Reserves in the River Plantation subdivision. For that reason, nothing

required Preisler to use those tracts in the subdivision as golf courses, for a country

club, or to devote tracts to a recreational use. That said, the summary-judgment

orders at this point remained interlocutory since none of them addressed the




                                          9
counterclaims Properties and Preisler filed against the Association to recover

attorney’s fees. 8

       In December 2019, the trial court conducted an evidentiary hearing to decide

whether to award attorney’s fees. Four witnesses testified in the hearing on fees: (1)

Jamie Goodman, the president of the Association; (2) George Gordon, a homeowner

who has lived in River Plantation since 1974; (3) Ed Blackburne, a homeowner who

has lived in River Plantation since 1986; and (4) David Preisler, the president of

Preisler Golf Properties LLC. Following the hearing, the trial court signed a final

judgment and found “it would be neither equitable nor just to award attorney’s fees”

to any of the parties. After that, the Association filed an appeal. 9

       On appeal, the Association raises two issues. First, it argues the summary-

judgment evidence reveals an issue of material fact remains about whether an

implied-negative-reciprocal easement exists on the tracts now owned by Properties

and Preisler restricting their respective rights to use their tracts for any purpose but

for golf. Second, the Association argues it is entitled to another hearing on whether


       8
        See Tex. Civ. Prac. & Rem. Code Ann. § 37.009 (providing that in any
proceeding under the Declaratory Judgment Act, “the court may award costs and
reasonable and necessary attorney’s fees as are equitable and just”).
      9
        The River Plantation Municipal Utility District was at one time a party to this
appeal. The Utility District was an intervenor in the suit, but while the appeal was
pending, the Utility District informed the Court that it had settled its claims. After
announcing its settlement, the Utility District filed an unopposed motion to dismiss,
a motion the Court granted.
                                          10
it has a right to be awarded attorney’s fees on its claim for fees. According to the

Association, the trial court erred on its declaratory judgment claim against Properties

and Preisler by failing to allow a jury to decide what amount to award in fees before

deciding whether an award of fees would be equitable and just. The Association also

argues that as to its fees, the trial court erred in refusing to admit evidence it offered

during the hearing on attorney’s fees to show that the fees the Association incurred

were reasonable in amount and necessary for the services that were performed by

the Association’s attorney. 10

                                        Analysis

                                  Standard of Review

      In its final order, the trial court declared that no implied-negative-reciprocal

easement burdened the tracts owned by Properties and Preisler in the River

Plantation subdivision restricting their respective rights to use their tracts to golf, to

using the tracts for a country club, or to using them for a recreational use. On appeal,

we review rulings granting summary judgments de novo, “taking as true all evidence

favorable to the nonmovant, and indulging every reasonable inference and resolving




       See Tex. Civ. Prac. & Rem. Code Ann. § 37.009 (allowing a trial court to
      10

award costs and attorney’s fees on a claim for declaratory judgment if the fees are
“reasonable and necessary” and “equitable and just”).
                                        11
any doubts in the nonmovant’s favor.” 11 To prevail on a traditional motion for

summary judgment, the party that filed the motion must demonstrate “that, except

as to the amount of damages, there is no genuine issue as to any material fact and

the moving party is entitled to judgment as a matter of law on the issues expressly

set out in the motion or in any answer or any other response.” 12 If the defendant

conclusively negates a single essential element of the plaintiff’s cause of action, or

the defendant conclusively establishes an affirmative defense, the defendant is

entitled to summary judgment on that claim. 13 By definition, if evidence is

conclusive on a question, it may be viewed in only one way, so only one conclusion

is possible from evidence that is conclusive. 14 At issue in the trial court and in the

appeal is whether a fact issue exists based on the evidence the Association relies on

to claim that the tracts in the subdivision now owned by Properties and Preisler are

restricted by an implied easement restricting Properties’ and Preisler’s tracts in River

Planation to a recreational purpose like golf.

      When a party that filed a traditional motion for summary judgment attaches

summary-judgment proof sufficient to establish no issue of material fact exists on at



      11
         Barbara Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806, 811 (2019);
Valence Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005).
      12
         Tex. R. Civ. P. 166a(c).
      13
         Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508-09 (Tex. 2010).
      14
         City of Keller v. Wilson, 168 S.W.3d 802, 814 (Tex. 2005).
                                          12
least one element of the plaintiff’s claim, “the burden shifts to the nonmovant to

raise a genuine issue of material fact precluding summary judgment” on the claim. 15

Besides complaining about whether the trial court correctly granted the motions for

summary judgment, the Association complains that the trial court erred in excluding

some of its summary-judgment evidence, meaning the evidence the Association

offered to prove its fees were reasonable, necessary, equitable, and just. We review

a trial court’s ruling excluding evidence for abuse of discretion. 16 In determining

whether an abuse of discretion occurred, we consider whether the trial court

excluded evidence without reference to the guiding rules and principles that apply

to recovering attorney’s fees on a claim filed under the Uniform Declaratory

Judgments Act. 17

                                     Application

      A. Is there an implied easement?

      First, we turn to the Association’s argument claiming the trial court erred in

finding no implied-negative-reciprocal easement existed on the tracts Properties and

Preisler own in the River Plantation subdivision. In 1969, for the first time, the Texas



      15
         Lujan v. Navistar, Inc., 555 S.W.3d 79, 84 (Tex. 2018).
      16
         See Starwood Mgmt., LLC v. Swaim, 530 S.W.3d 673, 678 (Tex. 2017).
      17
         Id. (quoting Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-
42 (Tex. 1985)); Tex. Civ. Prac. & Rem. Code Ann. § 37.002(a) (providing “[t]his
chapter may be cited as the Unform Declaratory Judgments Act”).
                                         13
Supreme Court recognized that the implied-negative-reciprocal easement doctrine

existed under Texas law—a doctrine we refer to in the opinion either as the

reciprocal-easement doctrine or as a reciprocal-easement claim. 18 Twenty-one years

later, the Texas Supreme Court explained the reciprocal-easement doctrine

       applies when an owner of real property subdivides it into lots and sells
       a substantial number of those lots with restrictive covenants designed
       to further the owner’s general plan or scheme of development. The
       central issue is usually the existence of a general plan of development.
       The lots retained by the owner, or lots sold by the owner from the
       development without express restrictions to a grantee with notice of the
       restrictions in the other deeds, are burdened with what is variously
       called an implied reciprocal negative easement, or an implied equitable
       servitude, or negative implied restrictive covenant, that they may not
       be used in violation of the restrictive covenants burdening the lots sold
       with the express restrictions. 19

   In Evans, the Texas Supreme Court explained that when a plaintiff seeks to

enforce a reciprocal-easement claim against the grantor of the property (or the

grantor’s successor), the plaintiff must prove that both the plaintiff’s and defendant’s

tracts are

   •   traceable to a common developer,
   •   who developed a tract of land for sale in lots,
   •   who pursued a general plan or scheme to develop the land,
   •   for the benefit of himself and the purchasers of the various lots, and

       18
          MacDonald v. Painter, 441 S.W.2d 179, 183-84 (Tex. 1969) (holding that
no covenant may be implied from filing a map depicting residential lots when neither
the deeds or the map dedicating the lots restricted the owners from subdividing their
lots into additional lots).
       19
          Evans v. Pollock, 796 S.W.2d 465, 466 (Tex. 1990).
                                          14
   • by numerous conveyances, when selling the lots, the developer inserted
     in the deeds substantially uniform restrictions, conditions, and
     covenants against the use of the property. 20

      The Association argues the recorded plats, deeds, and restrictions of record

for the River Planation subdivision show that RP Development and Mischer used a

common plan and scheme in developing the subdivision and developed it as a golf-

course community. The Association argues the golf-course restriction they claim

applies to Properties’ and Preisler’s tracts arose from (1) express restrictions

imposed on the lots in the River Plantation subdivision by RP Development and

Mischer, (2) advertisements and representations the developers made to those who

bought homes in the sixties and seventies in the subdivision, and (3) the plat maps

and restrictions, filed of record, which gave those purchasing lots in the subdivision

actual or constructive notice that RP Development and Mischer had a common plan

and scheme to develop the subdivision as a golf-course community.

      But the problem for the Association is that the plat map and Declaration of

Restrictions, which RP Development filed in 1964 when it dedicated the initial

section of the subdivision, reflects that RP Development expressly excepted the

Reserves from the uniform plan that applies to the lots shown in the map. 21 The plat


      20
         See id. (citing Minner v. City of Lynchburg, 204 Va. 180, 129 S.E.2d 673,
679 (1963)).
      21
         The restrictions filed by RP Development in 1964, which was before RP
Development sold any of the land it owned in the subdivision to Mischer, contains
                                          15
maps for the sections of the subdivision later developed by Mischer followed the

same pattern. As to Mischer, the summary-judgment evidence shows that in 1966,

Mischer purchased property in River Plantation from RP Development. Yet nothing

in Mischer’s deed from RP Development required Mischer to use the property it

bought from RP Development, including the tracts it purchased in the Reserves, for

any specific or general recreational purposes including golf. And nothing in the deed

restricts or limits Mischer from selling the Reserves or subdividing the Reserves into

additional lots and then developing those tracts for single-family residences. In 1967,

Mischer filed a plat to develop the first of the sections in the River Plantation

subdivision that it developed. When Mischer recorded restrictions for the sections it

developed bordering the Reserves, it excluded the Reserves from the uniform plan

that applies to the lots in the subdivision. 22 Stated another way, when the


twenty-three separately numbered paragraphs and an introductory paragraph that is
not numbered. The initial unnumbered paragraph includes language that excepts the
Reserves from the uniform plan that RP Development created for developing River
Plantation. RP Development accomplished that by using the following language:
“[RP Development], a Texas Corporation, being the owner of that certain
subdivision known as River Plantation, . . . and desiring to create and carry out a
uniform plan for the improvement, development and sale of all the numbered lots
(excluding the Reserves shown) in River Plantation, Section One, . . , does hereby
adopt and establish the following reservations, restrictions, covenants and easement
to apply uniformly in the use, occupancy and conveyance of all such numbered lots
in River Plantation, Section One, . . . .”
      22
         The restrictions Mischer filed in 1967 consists of twenty-three numbered
paragraphs. The initial paragraph in the restrictions, which is not numbered, includes
language excepting the Reserves from the uniform plan that Mischer developed for
                                           16
homeowners living in the subdivision (the present and former members of the

Association) bought their lots, the plats for River Plantation, they were on

constructive notice of the recitals in in official property records maintained in

Montgomery County, recitals that show RP Development and Mischer both

excluded the Reserves from the uniform plan that applies to the lots. And those who

purchased lots were also on constructive notice that RP Development and Mischer

had not restricted their own rights as to how they could use the Reserves. For

example, nothing in the deeds, maps, or deed restrictions restricted RP Development

or Mischer from using their tracts in the Reserves to swimming, tennis or golf, and

nothing in these instruments filed of record devoted the Reserves to a general

recreational use.

      So prospective purchasers of homes in River Plantation, looking at the recitals

in the chain of title to their lots, were on constructive notices that RP Development

and Mischer were not restricted to using the Reserves for a specific purpose like golf


the subdivision. Mischer did that by using the following language: “[Mischer], a
Texas Corporation, being the owner of that certain subdivision known as River
Plantation, Section Two, . . . , desiring to create and carry out a uniform plan for the
improvement, development and sale of all the numbered lots (excluding the Reserves
shown) in River Plantation, Section Two, . . . do[es] hereby adopt and establish the
following reservations, restrictions, covenants and easement to apply uniformly in
the use, occupancy and conveyance of all such numbered lots in River Plantation,
Section Two . . . .” Other sections that Mischer developed in River Plantation, which
also border the Reserves, contain the same language excluding the Reserves from
the uniform plan.
                                            17
or from further subdividing the Reserves into lots for single-family residences. The

Association asked the trial court to imply that a restriction existed on Properties’ and

Preisler’s tracts. However, the Association then never explained to the trial court and

has not explained to this Court why a factfinder could reasonably imply a restriction

when the legal instruments to the tracts, filed of record, exclude the Reserves from

the uniform plan created by the developers in River Plantation. Here, the plats and

subdivision restrictions are in the summary-judgment evidence. They show that RP

Development and Mischer never intended to include the Reserves in the uniform

plan created for the lots being developed in the subdivision, the lots that are currently

owned by members of the Association.

      When Properties and Preisler moved for summary judgment, and when

Properties and Preisler responded to the brief the Association filed here, both pointed

to the language in the dedicatory instruments filed in Montgomery County’s

property records excluding the Reserves from the subdivision’s uniform plan. 23 But

the Association ignores that language in its brief and never explains why a

reasonable factfinder could have ignored that language in the instruments RP




      23
        Properties and Preisler attached certified copies of the relevant documents
tracing the properties they own to the original developers of the subdivision, RP
Development and Mischer.
                                         18
Development and Mischer filed of record when relying on what tracts were included

in the subdivision’s uniform plan.

      Of course, we recognize that when developing tracts of land for sale,

developers may by their conduct create an equitable servitude by creating a uniform

plan of development when they sell lots without having given prospective purchasers

notice that the developers are reserving land for themselves that has been excluded

from the subdivision’s uniform plan. 24 But that’s not what happened here. When

courts have applied the reciprocal-easement doctrine, they have done so on facts

proven at trial that showed the purchasers were given no actual or constructive notice

of the fact the developer’s property was not include in the subdivision’s uniform

plan. 25 So unlike Evans, the case the Association relies on, the plat maps and

subdivision restrictions for River Plantation, documents in the official property

record files of Montgomery County, include recitals that placed the owners of lots

in River Plantation on notice of the fact that the Reserves in River Plantation were

excluded from the subdivision’s uniform plan. And the recitals of record notified

prospective purchasers including those who are members of the Association that RP




      24
        See Evans, 796 S.W.2d at 466.
      25
        Id. at 466-69.
                                         19
Development and Mischer kept the Reserves (without restricting or limiting the use

of the Reserves) for themselves. 26

      The Association’s remaining summary-judgment evidence fails to create a

fact issue on its reciprocal-easement claim. The advertisements for River Plantation,

placed in a Conroe newspaper in the mid-60’s and early 70’s, the advertisements

placed in Conroe High School’s yearbook in the late 60’s and early 70’s, and the

affidavit of George Gordon, who bought a home in River Plantation in 1974, all fail

to show that the tracts owned by Properties and Preisler are burdened by an implied

easement restricting their rights to use the tracts to a recreational use like golf.

      First, we will discuss the information in the ads. In general, the ads were

placed by someone who chose to advertise River Plantation as a place where there

were tennis courts, Olympic outdoor pools, outstanding school districts, and that had




      26
         See Tex. Prop. Code Ann. § 13.002(1) (“An instrument that is properly
recorded in the proper county is . . . notice to all persons of the existence of the
instrument[.]”); Westland Oil Dev. Corp. v. Gulf Oil Corp., 637 S.W.2d 903, 908
(Tex.1982) (explaining that a purchaser of real property “is bound by every recital,
reference and reservation contained in or fairly disclosed by any instrument which
forms an essential link in the chain of title under which he claims”); see also Adams
v. Rowles, 228 S.W.2d 849, 853 (Tex.1950) (noting in a trespass to try title action
that the respondent’s chain of title showed the respondent held title to his land with
reference to a dedicatory plat duly recording a valid public road, so since the
dedication was in the respondent’s chain of title, the respondent was charged with
knowledge of its existence and “took his land burdened with the roadway”).
                                            20
property taxes of just two-thirds of that on properties in Houston. 27 In the 1971

Conroe High School yearbook, River Plantation is advertised as a subdivision just

“35 minutes from downtown Houston on [the] Dallas Freeway (Interstate 45) just

past the San Jacinto River[.]” Even though the summary judgment does not reveal

whether RP Development, Mischer, or whether another entity created and placed the

ad, we doubt the ads were intended to imply that the subdivision would never

change. Stated another way, the ads, when viewed reasonably, cannot have been

intended to imply that traffic patterns between Conroe and Houston in 1971 would

remain 35 minutes forever. Instead, the ads about the commute, the tennis courts,

the swimming pools, the schools, and the golf course do nothing more than inform

potential buyers about the advantages of living in the subdivision on dates

contemporaneous with those the ads were placed. Nothing in the ads represent that

River Plantation was designed or planned as a community with recreational

opportunities the developers permanently dedicated to recreation, including

recreational uses like swimming, tennis, and golf.

      George Gordon’s affidavit doesn’t raise a fact issue either on the

Association’s claims. According to Gordon, he saw sales brochures for River



       The summary-judgment evidence does not show whether the ads were
      27

placed in the newspaper or annual by RP Development, by Mischer, by a
homebuilder, or by a realtor.
                                  21
Plantation in the early 70’s when he was looking for a home. River Plantation,

Gordon explained, was advertised as a golf course and country club community.

Gordon swore that in the 70’s, the subdivision had a twenty-seven-hole course.

While Gordon said that at first, he considered building a home in another section of

the subdivision, he decided to buy an existing home in section five of the subdivision

in 1974, a section which, when he bought the house, had holes of a golf course in

the section. Gordon still lives in his same home today. While Gordon swore his

realtor told him the subdivision would stay a golf-course community, he never

revealed the realtor’s name or the name of his realtor’s employer. Gordon never

claimed the realtor worked for or was an agent of Mischer, which the other summary-

judgment evidence shows is the entity responsible for developing section five.

      As to section five, the summary-judgment evidence shows that in 1969,

Mischer dedicated section five by filing a deed for that section of the subdivision.

The deed creates a uniform plan, which applies to the lots in section five. The deed,

however, excludes the Reserves from the uniform plan. Mischer filed the deed

dedicating section five in Montgomery County’s property records, so Gordon was

on constructive notice of the recitals in the deed as the recitals in the deed dedicating

section five are in the chain of title to Gordon’s home. And no summary-judgment




                                           22
evidence shows the unnamed realtor Gordon referred to in his affidavit acted with

implied or apparent authority on behalf of Mischer when selling Gordon his home. 28

      To sum it up, we conclude for the following four reasons that the trial court

correctly granted Properties’ and Preisler’s motions for summary judgment. First,

the summary-judgment evidence traces the title to the properties at issue—the

Augusta course, the Biloxi course, and the former Charleston course—to a common

grantor, RP Development. Second, both RP Development and Preisler presented

summary-judgment evidence establishing that when RP Development and Mischer

developed River Plantation, they carved out the Reserves and retained the Reserves

for themselves without restricting the manner they could use the Reserves. The deeds

and maps of record in Montgomery County do not restrict or contain covenants that

restrict or limit RP Development or Mischer from using the Reserves for a specific

purpose like golf. Third, the instruments used to dedicate the various sections of

River Plantation bordering the Reserves (filed by RP Development and Mischer in

the 60’s and 70’s and filed in official property records of Montgomery County)

exclude the Reserves from the subdivision’s uniform plan. Fourth, faced with

evidence that RP Development and Mischer excluded the Reserves from the uniform



      28
        See Gaines v. Kelly, 235 S.W.3d 179, 183-84 (Tex. 2007) (explaining the
declarations of the alleged agent, without more, are incompetent to establish the
existence or scope of the agency relationship).
                                         23
plan, the Association failed to respond with summary-judgment evidence precluding

the trial court from granting summary judgment for Properties and Preisler on their

claims asserting no reciprocal easement exists on the Augusta, Biloxi, and the former

Charleston courses.

      We overrule the Association’s first issue and hold the Association failed to

raise a genuine issue of material fact precluding summary judgment on its reciprocal-

easement claim.

      B. Was the Association entitled to recover attorney’s fees?

      The Association raises two procedural arguments to support its claim that it

should receive a new trial on its claim for attorney’s fees. First, we will address the

Association’s complaint the trial court excluded evidence the Association offered to

prove its fees were reasonable and necessary for the services of its attorney.

      The Association’s claim for attorney’s fees against both Properties and

Preisler is based on the Uniform Declaratory Judgments Act, the UDJA for short. 29

Under the UDJA, a party need not prevail at trial to recover attorney’s fees because

the statute allows a trial court a measure of discretion in deciding whether to award

fees. 30 Even so, while there are several factors in deciding whether to award fees,

the most critical factor courts must consider is whether the party prevailed on its


      29
        Tex. Civ. Prac. & Rem. Code Ann. §§ 37.001-.011.
      30
        Bocquet v. Herring, 972 S.W.2d 19, 20 (Tex. 1998).
                                      24
UDJA claim. 31 Assuming the trial court erred in excluding the Association’s

evidence, the Association never explains how the error was harmful even though the

bills were marked in the hearing and they are among the exhibits in the appellate

record. And on top of that, the Association was not the party who prevailed in the

trial, and it has not prevailed in its appeal. 32

       We further find that even if the trial court erred in excluding the Association’s

evidence, the Association was not harmed by the error. The evidence shows the

Association’s members were on constructive notice of every recital in the

instruments filed of record in Montgomery County’s property records for the River

Plantation subdivision, recitals that exclude the Reserves from the uniform plan that

applies to the lots. Even had the trial court admitted the exhibit, we conclude the

error probably did not cause the trial court to render an improper judgment or prevent

the Association from properly presenting any argument in its appeal. 33

       Last, the Association argues the trial court erred in deciding whether an award

of attorney’s fees was “equitable and just” before empaneling a jury and allowing a


       31
           Farmers Grp., Inc. v. Geter, 620 S.W.3d 702, 712-713 (Tex. 2021).
       32
           The Association presents the argument complaining about the trial court
refusing to consider the evidence it offered on fees in a single sentence of its brief
without citing any authority. Even so, we need not resolve its argument based on the
Association’s failure to cite legal authority to support its issue. See Ross v. St. Luke’s
Episcopal Hosp., 462 S.W.3d 496, 500 (Tex. 2015) (citing ERI Consulting Eng’rs,
Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010)); see also Tex. R. App. P. 38.1(i).
        33
           Tex. R. App. P. 44.1.
                                           25
jury to decide what amount the Association should recover as a reasonable fee, if

any, for the services that were necessary in the case for the services of its attorney.

       The UDJA authorizes trial courts to award “costs and reasonable and

necessary attorney’s fees as are equitable and just.” 34 Under the UDJA, decisions

about whether to award an attorney a fee are placed in the trial court’s sound

discretion, and in the appeal, we review the trial court’s decision about whether to

award fees and if so how much using an abuse-of-discretion standard. 35 In deciding

whether or not to award fees and deciding how much to award, we review the trial

court’s exercise of discretion based on four factors:

             •   the “fees must be reasonable[;]”
             •   the “fees must be necessary[;]”
             •   the fees must be equitable; and
             •   the fees must be just. 36

The first two factors are questions of fact, while the last two are treated as questions

of law. 37

       According to the Association, the trial court abused its discretion because it

refused to consider evidence that addressed all four of the statutory UDJA factors




        Tex. Civ. Prac. & Rem. Code Ann. § 37.009; Allstate Ins. Co. v. Irwin, 627
       34

S.W.3d 263, 270 (Tex. 2021).
     35
        Allstate, 627 S.W.3d at 270.
     36
        Bocquet, 972 S.W.2d at 21.
     37
        Id.
                                     26
before declining to award the Association anything on its claim for attorney’s fees.

To be fair, its argument might have had more traction if the argument was one being

made by a party who prevailed. But neither Properties nor Preisler—although they

prevailed—were not awarded anything for their fees. Even so, Properties and

Preisler have not complained about the trial court’s decision awarding them nothing

for their fees. And we further note we have found no legal authority to support the

Association’s claim that it is an abuse of discretion for a trial court to decide it is not

“equitable and just” to award a non-prevailing party fees under the UDJA before

empaneling a jury to consider and decide what would be a reasonable and necessary

fee for the services of the attorney for a party that did not prevail. It strikes us that

empaneling a jury for that purpose under circumstances like these in most

circumstances would create more legal expenses when the equities indicate the non-

prevailing party is likely to leave without any award.

      We conclude the trial court did not abuse its discretion by finding the

Association, the non-prevailing party on its UDJA claim, was entitled to nothing in

fees. Accordingly, we overrule the Association’s second issue.

                                       Conclusion

      We conclude the Association’s members, like all purchasers of real property,

are “bound by every recital, reference and reservation contained in or fairly disclosed


                                            27
by any instrument which forms an essential link” in their respective chains of title. 38

For that reason, we affirm the trial court’s final judgment declaring that the Augusta,

Biloxi, and Charleston golf courses are not burdened by a reciprocal-easement

restricting Properties and Preisler from using their tracts in the Reserves for a

purpose that differs from a recreational purpose like golf. We also affirm the trial

court’s judgment denying the claims of all parties to recover attorney’s fees.

      AFFIRMED.



                                                      _________________________
                                                           HOLLIS HORTON
                                                                Justice

Submitted on August 19, 2021
Opinion Delivered April 28, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




      38
        Westland Oil, 637 S.W.2d at 908.
                                       28